Citation Nr: 9909105	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1976 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In a January 1998 Statement In Support of Claim the veteran 
advanced a claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  This matter is hereby referred to the RO for 
appropriate action.  


FINDING OF FACT

Diabetes mellitus was not manifested during the veteran's 
service or within one year of his discharge from service, nor 
is that disability otherwise shown to be related to the 
veteran's period of active military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he is found to have presented a claim which is plausible.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
elements of a well grounded claim have been satisfied, as the 
veteran's statements as to inservice incurrence of symptoms 
of diabetes mellitus are taken as credible for this purpose, 
see Justus v. Principi, 3 Vet. App. 510, 513 (1992), medical 
evidence of a current diagnosis of that disability has been 
presented, and medical opinions relate that disability to the 
veteran's military service.  Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a).  
Certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1996).

The veteran's service medical records include October 1965 
and December 1965 pre-induction physical examination reports.  
At the time of the December 1965 examination, the veteran 
weighed 167 pounds.  A history of headaches, vertigo, 
syncope, a suspected past seizure, and a recent 25 pound 
weight loss were reported.  The October 1965 report includes 
a notation indicates that letters were received indicating no 
history of EEG abnormality; that the veteran was "nervous" 
at the time of the alleged "convulsion"; it was unlikely 
that the "convulsion" was "grand mal sequale"; and that in 
the previous 8-12 months he had exhibited no symptoms of 
insomnia, tension, or fainting.  He was ultimately found fit 
for induction.  On his contemporaneous medical history report 
he reported a past history of headaches, etiology 
undetermined; vertigo and syncopes on alleged seizure; 
myopia; and a recent weight loss of 25 pounds.  The December 

A September 1966 treatment report of examination of his eyes 
indicates he "claimed to have epilepsy," and that he had 
"some sort of episode last night," when he felt dizzy, then 
did not remember anything after that.  The impression was 
questionable seizure.  An October 1966 electroencephalogram 
(EEG) report from the neurology clinic indicates the reason 
for the request was hyperventilation leading to syncope.  The 
examiner indicates no abnormal discharges were noted, and 
there was no significant alteration in the record with 
hyperventilation, although the veteran himself became dizzy, 
and episodes of drowsiness were noted.  The impression was a 
normal examination.

An October 1966 neurology clinic report indicates the veteran 
was in his third week of basic training.  He reported that 
for 2-3 years he had noted spells where he felt anxious and 
short of breath, leading to hyperventilation.  He reported 
that 1 1/2 years before he had a spell during which he felt 
nervous and shook all over, lost consciousness, and for the 
next 1-2 hours lapsed in and out of consciousness.  He also 
reported being hospitalized for 1 week, and that an EEG at 
that time was normal.  He reported that from that time to the 
present he had noted recurrent "fainting spells" preceded 
by hyperventilation.  He reported that the week before he had 
noted headaches all day long, and when he returned from the 
days' activities he became anxious and hyperventilated, and 
again lost consciousness.  He reported aching frontal or 
occipital headaches for years, which had become much worse in 
the previous few months (several times per month).  Upon 
neurological examination the results were noted to be normal.  
The impressions were:  (1) hyperventilation attacks - do not 
feel veteran has epilepsy - will check EEG;  (2) tension 
headaches.

A January 1967 report, which indicates the veteran complained 
of a three week history of substernal chest pain, indicates 
that at first it was thought this was esophagitis, but there 
was no response with antacids, and no help from Robitussin.  
There was no report of association with shortness of breath 
or perspiration.  The pain was described as sharp, and came 
on at any time.  He reported a 10 pound weight loss in the 
past two weeks.  He reported no recent onset of emotional 
stress, etc.  The veteran also reported a history of 
shortness of breath when climbing stairs, but no history of 
acute respiratory failure.  The chest X-ray was noted to be 
negative for heart and lungs.  Another January 1967 report 
indicates chest X-rays, due to complaints of substernal chest 
pain and upper respiratory infection, revealed a normal heart 
and lungs.  The veteran's throat was noted to exhibit minimal 
lymphoid hyperplasia.  He was instructed to return to the 
clinic in one week for an EKG.  A January 1967 EKG report 
contained a clinical impression of neurasthenia, but 
indicated that serial changes and implications were within 
normal limits.  The EKG report also shows that the veteran's 
weight was recorded at 185 pounds.  Two other January 1967 
reports also note the veteran's continuing complaints of 
substernal chest pain.  A March 1967 report indicates the 
veteran still had occasional chest pain.  Upon examination 
everything was found to be normal.  The examiner felt this 
was functional.  A February 1968 report indicates a diagnosis 
of infection, upper respiratory, acute, organism unspecified.  
No discharge physical examination report was contained in the 
veteran's service medical records.

A December 1968 VA examination report contains no reference 
to any clinical findings attributed to diabetes mellitus.  
The veteran's weight was recorded as 195 pounds.

A July 1976 statement from H. C. Smith, M.D., indicated he 
had been seeing the veteran since 1970, at which time the 
veteran complained of occasional headaches, weakness and 
shortness of breath with exercise.  A routine physical 
examination at that time revealed the blood count and 
urinalysis were negative.  Dr. Smith further indicated that 
the veteran was seen again in June 1972 for similar 
complaints, but that again the urinalysis was negative.  In 
September 1972 a urinalysis revealed a three plus sugar.  A 
two hour post prandial blood sugar was done, which was 300 
milligrams percent.  The veteran was placed on Lente insulin 
and asked to lose fifteen pounds weight.  The physician 
indicated that from September 1972 to July 1976 the diabetes 
had been well regulated and the veteran did not complain of 
headaches.  The examiner indicated that "[i]n reviewing [the 
veteran's] army records of 1966 his symptoms at this time 
were similar to those that he presented to me.  In the 
records I examined there was no evidence of urinalysis or 
blood sugars having been done.  It is certainly conceivable 
that at this time he had diabetes."

August 1976 through May 1995 private and VA hospitalization 
and treatment records reveal continuing manifestations of 
diabetes mellitus.  None of these records, however, contain 
an opinion relating the veteran's current diabetes mellitus 
to his military service.

In an August 1994 letter, M. W. Carnahan, M.D. indicated he 
had been asked to review the veteran's military medical 
records  "as they relate to potential onset of diabetes 
mellitus during the years he served in the military."  Dr. 
Carnahan stated that the veteran reported a 40 pound weight 
loss, symptoms of polyuria (excessive excretion of urine), 
polydypsia (excessive thirst), as well as general malaise and 
headaches during the period from 1966 to 1968.  The physician 
also indicated the military medical records revealed a "very 
substandard recording of vital statistics as well as any 
appropriate laboratory data."  Dr. Carnahan then stated 
"[g]iven the [veteran's] complaints during [service], it is 
not only conceivable but very likely he was suffering from 
symptoms related to onset of diabetes mellitus.  It is my 
opinion that had appropriate testing been done at that time, 
the treating physicians would very likely have uncovered and 
began treatment for this serious medical condition."

An October 1994 opinion from a medical doctor is to the 
effect that she had reviewed the veteran's claims file and 
concluded that the veteran's service medical records "have 
no documentation of diabetes mellitus or symptoms suggestive 
of this problem.  Any speculation that this condition existed 
during the veteran's military service [and] was documented is 
indeed speculation only.  Service connection for diabetes 
mellitus should again be denied."

The Court has held that, after determining that a well-
grounded claim has been submitted, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994).  

In the present case, two medical opinions have been offered 
for the proposition that symptoms of diabetes mellitus were 
found during service.  The first opinion, in July 1976, 
states "[i]n reviewing [the veteran's] army records of 1966 
his symptoms at this time were similar to those that he 
presented to me.  In the records I examined there was no 
evidence of urinalysis or blood sugars having been done.  It 
is certainly conceivable that at this time he had diabetes."  
Unfortunately, however, the physician does not identify those 
inservice symptoms which he concludes were symptoms of 
diabetes mellitus, and only states they were "similar."  
The only then-current symptoms identified (except for blood 
count and urinalysis, which he specifically stated were not 
conducted during service) were occasional headaches, weakness 
and shortness of breath with exercise.  While these may well 
be symptoms of diabetes mellitus, it is significant that the 
veteran presented with these same symptoms when first seen by 
that physician in 1970 and again in June 1972 (when the blood 
count and urinalysis were negative) and diabetes mellitus was 
not diagnosed by the physician at that time.  It was only in 
September 1972, about two years after the veteran's initial 
visit, that diabetes mellitus was diagnosed, and only after 
positive blood count and urinalysis testing.  The physician 
also did not address the veteran's reported history, during 
his pre-induction examination and in the October 1966 
neurology examination, of headaches, myopia, and a recent 
weight loss of 25 pounds, prior to entry onto active duty.  
The physician then offered his opinion that it was certainly 
conceivable that the veteran had diabetes mellitus during 
service.  

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
An etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  

After reviewing the July 1976 medical opinion by Henry C. 
Smith, M.D., the Board finds it to be speculative and not 
supported by Dr. Smith's own clinical findings.  While Dr. 
Smith seems to focus on the lack of urinalysis and blood 
tests during service, the fact is that when he first saw the 
veteran and accomplished such tests, he himself did not 
detect diabetes.  The Board is led to the conclusion from Dr. 
Smith's letter that diabetes mellitus simply was not 
manifested until September 1972.  

The August 1994 opinion letter from Dr. Carnahan is similarly 
deficient.  While he stated that the veteran had reported a 
40 pound weight loss, symptoms of polyuria (excessive 
excretion of urine), polydypsia (excessive thirst), as well 
as general malaise and headaches, during service, the Board 
believes it significant that Dr. Carnahan did not state that 
his review of military medical records reveals such symptoms.  
In other words, it appears that Dr. Carnahan ignored the lack 
of any reported symptoms in the service medical records and 
instead relied to a large degree on history furnished by the 
veteran which was not supported by the service records.  As 
noted above, there is no evidence in the service medical 
records of a 40 pound weight loss (if anything, it appears 
that the veteran gradually gained weight during service), 
symptoms of polyuria, or polydypsia.  Again, while a general 
malaise and headaches may be symptoms of diabetes mellitus, 
they apparently were not sufficient for to allow trained 
medical personnel to diagnose diabetes mellitus without blood 
count and urinalysis testing.  As no evidence of polyuria, 
polydypsia, and a 40 pound weight loss appear in the 
veteran's SMR's, Dr. Carnahan's opinion is of diminished 
probative value.  If the physician did not form his opinion 
on a basis separate from the veteran's recitation of his 
medical and service background, the medical professional's 
opinion cannot be determined to be competent medical 
evidence.  See Blackburn v. Brown, 8 Vet. App. 97, 103 
(1995); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Unenhanced reports of a history transcribed by a medical 
examiner do not constitute "competent medical evidence" as 
required by Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
See LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

After weighting the three medical opinions of record, the 
Board believes that the opinion of the VA medical doctor far 
outweighs the private medical opinions offered by Dr. Smith 
and Dr. Carnahan.  The VA physician reviewed the veteran's 
service medical records and determined in her professional 
judgment that there were no symptoms sufficient from a 
medical point of view to show that diabetes was manifested 
during service.  On the other hand, the opinion of Dr. Smith 
suggests that even he was unable to medically determine that 
diabetes was present until September 1972, although he 
started seeing the veteran and accomplishing appropriate 
special tests in 1970.  Dr. Carnahan's opinion appears to 
rely heavily on history reported by the veteran which is not 
supported by actual service medical records.  

Accordingly, the Board must rely on the VA medical opinion 
that confirmed "no [inservice] documentation of diabetes 
mellitus or symptoms suggestive of this problem," and that 
"[a]ny speculation that this condition existed during the 
veteran's military service [and] was documented is indeed 
speculation only."  Thus, the veteran's claim for service 
connection for diabetes mellitus must be denied.  The 
preponderance of the evidence shows that diabetes mellitus 
was not manifested during service, nor was it manifested to a 
compensable degree within one year of discharge from service.  
Further, the preponderance of the evidence is against a 
finding that this disorder is otherwise related to service.  
38 C.F.R. § 3.303(d).  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in a state of equipoise with the negative 
evidence so as to allow favorable resolution of the veteran's 
appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


